DETAILED ACTION
This action is in response to the Amendment dated 21 April 2022.  Claims 1-3, 6, 8-10, 12, 13 and 15 are amended.  Claims 4, 7, 11 and 14 have been cancelled.  Claims 16 and 17 have been added.  Claims 1-3, 5, 6, 8-10, 12, 13 and 15-17 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 101 rejection of claim 15 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho (US 2013/0257817 A1) in view of Lee et al. (US 2014/0370938 A1).

As for independent claim 1, Yliaho teaches a device comprising:
a display [(e.g. see Yliaho paragraph 0005) ”According to a first aspect of the present invention, an apparatus is disclosed. The apparatus includes a housing and a sensor system. The housing includes a display assembly and a cavity”].
a barometer configured to measure internal air pressure in the electronic device [(e.g. see Yliaho paragraphs 0005, 0035) ”The sensor system is at the cavity. The sensor system is configured to determine an amount of force exerted on the display assembly in response to a pressure change inside the cavity … It should be noted that the air pressure sensor may be any suitable sensor such as a KP235 Analog Absolute Pressure Sensor manufactured by Infineon Technologies AG (Germany), for example”].
a processor configured to: [(e.g. see Yliaho paragraph 0024) ”The UE 10 includes electronic circuitry such as a controller, which may be, for example, a computer or a data processor (DP) 10A, a computer-readable memory medium embodied as a memory (MEM) 10B that stores a program of computer instructions (PROG) 10C”].
receive input … by using the barometer [(e.g. see Yliaho paragraph 0047) ”Various exemplary embodiments of the invention provide for touch event force sensing using an air pressure sensor measuring the air pressure inside the device. In some embodiments of the invention, the back cavity 54 of the device is sealed, and the air pressure sensor in suitably disposed in the back cavity 54. When the display stack 52, 152 is pushed in a general `down` direction (such as a direction substantially normal to the plane of the display screen), the pressure in the back cavity 54 increases and the pressure is measured using the sensor system 56”].
determine a variation pattern of the internal air pressure [(e.g. see Yliaho paragraphs 0048, 0058 and Fig. 10 numeral 304) ”it is assumed that the pressure inside the device 10 is the normal air pressure (100 kPa) and the volume of the air within the device decreases from about 74.25 mm.sup.3 (1.5 mm*5.5 mm*9 mm) to about 69.3 mm.sup.3 (1.4 mm*5.5 mm*9 mm) [these are approximate dimensions of the audio display back cavity from a device having around 4.3 inch display without borders and the display can move down at most 0.1 mm, which are provided as a non-limiting example], then reducing the volume by approximately 7% would result in approximately 7% increase in the air pressure inside the device 10. As mentioned above, the sensor 58 may comprise a measuring accuracy of about +/-1.2 kPa for the air pressure, and with this accuracy at least two or three different pressure steps (or pressure thresholds/values) can be measured. It should be noted that with sensors having increased accuracy, then even more steps could be measured … a `light` press on the display … A `medium` strength press on the display … A `strong` press on the display”].
determine whether the determined variation pattern of the internal air pressure corresponds to a predetermined pattern [(e.g. see Yliaho paragraphs 0068, 0071 and Fig. 10 numeral 304) ”Determining an amount of force exerted on the display assembly based on the measured air pressure at the cavity (at block 304) … For example, a `strong` long duration press in the home screen could open a pre-defined application”].
based on determining that the determined variation pattern of the internal air pressure corresponds to the predetermined pattern, and execute an application corresponding to the predetermined pattern [(e.g. see Yliaho paragraphs 0068, 0071 and Fig. 10 numeral 306) ”Performing an operation based, at least partially, upon the determined force on the display assembly (at block 306) … For example, a `strong` long duration press in the home screen could open a pre-defined application”].

Yliaho does not specifically teach receive a squeezing input of grasping a pressing the electronic device with a hand, in a locked state of the electronic device, [pattern] based on a number of times of the squeezing input for a predetermined period of time, or release the locked state [and execute an application corresponding to the predetermined pattern].  However, in the same field of invention, Lee teaches:
receive a squeezing input of grasping a pressing the electronic device with a hand, in a locked state of the electronic device [(e.g. see Lee paragraphs 0239, 0257, 0268) ”a user squeezes the mobile terminal 100 with a left hand … a user squeezes the mobile terminal 100 with a right hand … In this case, the unlock pattern is a sort of password for releasing the touchscreen from a locked state … while the displayed unit 151 is in the locked state, the controller 180 may determine that a touch input applied through the lateral output unit 151-2 is a meaningful user command”].
[pattern] based on a number of times of the squeezing input for a predetermined period of time [(e.g. see Lee paragraphs 0243, 0245) ”the user input for setting the unlock pattern may include at least one of an action for a user to squeezing the mobile terminal 100 plural times as many as a preset count … the controller 180 can determine whether the user has squeezed the mobile terminal 100 based on a sensing signal of the sensing unit 140. For instance, the controller 180 can determine whether the mobile terminal 100 is squeezed using a touch sensor or depressurization sensor provided to a lateral side of the mobile terminal 100”].
release the locked state [and execute an application corresponding to the predetermined pattern] [(e.g. see Lee paragraphs 0281, 0295) ”While the state of the display unit 151 is set to the locked state, if a touch input for unlocking the display unit 151 is received through the lateral output unit 151-2 [S2303b], the controller 180 can determine whether to unlock the display unit 151 by comparing a pattern (hereinafter named an input pattern) formed by the received touch input to a preset unlock pattern [S2304b]. If the input pattern matches the unlock pattern, the controller 180 can unlock the display unit 151 [S2305b] … while an application object displayed in locked state is selected, if the display unit 151 is unlocked, the controller 180 can activate an application corresponding to the selected application object while unlocking the display unit 151 [not shown in the drawing]”].
Therefore, considering the teachings of Yliaho and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add receive a squeezing input of grasping a pressing the electronic device with a hand, in a locked state of the electronic device, [pattern] based on a number of times of the squeezing input for a predetermined period of time, or release the locked state [and execute an application corresponding to the predetermined pattern], as taught by Lee, to the teachings of Yliaho because it provides a controlling method of a mobile terminal by which the user's convenience can be enhanced (e.g. see Lee paragraph 0011).

As for dependent claim 3, Yliaho and Lee teach the device as described by claim 1 and Yliaho further teaches:
wherein the processor is configured to determine the variation pattern of the internal air pressure varying due to the squeezing input, and determine a type of the squeezing input based on the variation pattern of the internal air pressure [(e.g. see Yliaho paragraphs 0048, 0058, 0071) ”As mentioned above, the sensor 58 may comprise a measuring accuracy of about +/-1.2 kPa for the air pressure, and with this accuracy at least two or three different pressure steps (or pressure thresholds/values) can be measured. It should be noted that with sensors having increased accuracy, then even more steps could be measured … Determining an amount of force exerted on the display assembly based on the measured air pressure at the cavity (at block 304) … a `light` press on the display … A `medium` strength press on the display … A `strong` press on the display”].
wherein the application corresponds to the determined type of the squeezing input [(e.g. see Yliaho paragraphs 0068, 0071 and Fig. 10 numeral 306) ”Performing an operation based, at least partially, upon the determined force on the display assembly (at block 306) … For example, a `strong` long duration press in the home screen could open a pre-defined application”].

As for dependent claim 5, Yliaho and Lee teach the device as described by claim 1 and Yliaho further teaches:
wherein an inside of the electronic device is sealed such that an internal air pressure of the electronic device varies according to Pascal’s principle [(e.g. see Yliaho paragraphs 0035, 0047) ”Various exemplary embodiments of the invention provide for touch event force sensing using an air pressure sensor measuring the air pressure inside the device. In some embodiments of the invention, the back cavity 54 of the device is sealed, and the air pressure sensor in suitably disposed in the back cavity … where the back cavity 54 is fully sealed, the sensor 54 can measure the absolute pressure and thus absolute force that is used to press the display stack 52, 152 `down` … KP235 Analog Absolute Pressure Sensor manufactured by Infineon Technologies AG (Germany), for example. The KP235 Analog Absolute Pressure Sensor offers an accuracy of about +/-1.2 kPa for the air pressure”].

As for dependent claim 6, Yliaho and Lee teach the device as described by claim 5 and Yliaho further teaches:
wherein the variation pattern of the internal air pressure comprises at least one of a first time interval in which the internal air pressure value of the electronic device decreases, and a second time interval in which the internal air pressure of the electronic device increases [(e.g. see Yliaho paragraph 0058) ”For a `car` or `racing` game application: a `light` press on the display, for example on the right side of the car's steering wheel makes the steering wheel turn a little to the right. A `medium` strength press on the display makes the steering wheel turn a bit more to the right. A `strong` press on the display makes the steering wheel turn the maximum amount to the right. In this kind of use case, the effect could be `stepless` even if only a few force steps could be reliably measured, because the feedback is immediate and the user can adjust the strength”].  Examiner notes that, as the user applies a pressure/force input (e.g. plays a racing game), the user can adjust the pressure/force input strength from strong to light and light to strong (e.g. in order to turn the steering wheel more or less).

As for independent claim 8, Yliaho and Lee teach a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Yliaho and Lee teach the method as described in claim 8; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Yliaho and Lee teach the method as described in claim 8; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 13, Yliaho and Lee teach the method as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 15, Yliaho and Lee teach a computer-readable recording medium.  Claim 15 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 16, Yliaho and Lee teach the device as described by claim 1, but Yliaho does not specifically teach wherein the predetermined pattern and the application corresponding to the predetermined pattern are preset by using a GUI (Graphical User Interface).  However, Lee teaches:
wherein the predetermined pattern and the application corresponding to the predetermined pattern are preset by using a GUI (Graphical User Interface) [(e.g. see Lee paragraphs 0243, 0259, 0260, 0295 and Fig. 25) ”the controller 180 can control a guidance screen, which is provided to guide a user to set an unlock pattern … the user input for setting the unlock pattern may include at least one of an action for a user to squeezing the mobile terminal 100 plural times as many as a preset count … while an application object displayed in locked state is selected, if the display unit 151 is unlocked, the controller 180 can activate an application corresponding to the selected application object while unlocking the display unit 151 [not shown in the drawing]”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 17, Yliaho and Lee teach the method as described in claim 8; further, claim 17 discloses substantially the same limitations as claim 16.  Therefore, it is rejected with the same rational as claim 16.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho (US 2013/0257817 A1) in view of Lee et al. (US 2014/0370938 A1), as applied to claim 1 above, in view of Lemay et al. (US 10,712,934 B2).

As for dependent claim 2, Yliaho and Lee teach the device as described by claim 1, but do not specifically teach wherein the processor is configured to detect a transformed value by using an exponential function on a value of variation of the internal air pressure.  However, in the same field of invention, Lemay teaches:
wherein the processor is configured to detect a transformed value by using an exponential function on a value of variation of the internal air pressure [(e.g. see Lemay col 30 lines 31-41) ”In some embodiments, a smoothing algorithm may be applied to the intensities of the swipe contact prior to determining the characteristic intensity of the contact. For example, the smoothing algorithm optionally includes one or more of: an unweighted sliding-average smoothing algorithm, a triangular smoothing algorithm, a median filter smoothing algorithm, and/or an exponential smoothing algorithm. In some circumstances, these smoothing algorithms eliminate narrow spikes or dips in the intensities of the swipe contact for purposes of determining a characteristic intensity”].  Examiner notes that primary reference Yliaho already establishes the measuring of contact intensity using air pressure, secondary reference Lemay provides a way to run an exponential function on measured contact intensities.
Therefore, considering the teachings of Yliaho, Lee and Lemay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the processor is configured to detect a transformed value by using an exponential function on a value of variation of the internal air pressure, as taught by Lemay, to the teachings of Yliaho and Lee because detecting the intensity of contacts with the touch-sensitive surface provides the user with faster, more efficient methods and interfaces for accessing prevalent device functions, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices (e.g. see Lemay col 5 lines 55-60).

As for dependent claim 9, Yliaho and Lee teach the method as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

Response to Arguments
Applicant's arguments, filed 21 April 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Both of Yliaho and Lemay only disclose ‘determining an amount of force exerted on ‘the display assembly’ in response to a pressure change, but do not disclose ‘a squeezing input of grasping and pressing the electronic device with a hand’.” (Page 7).].

The argument described above, in paragraph number 9, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174